Citation Nr: 0720532	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-41 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for hepatitis 
C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1975 to May 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

The Board notes that the veteran, in his December 2005 
Substantive Appeal, appears to raise claims of service 
connection for depression and diabetes secondary to hepatitis 
C.  These matters are REFERRED to the RO for the appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, the veteran submitted signed release forms 
for medical records from two private physicians who treat the 
veteran for his hepatitis C.  It is unclear whether all 
relevant records from these physicians have been obtained.  
The physicians should be contacted, and all relevant 
treatment records should be obtained.  Additionally, the most 
recent medical record associated with the claims file is a VA 
treatment record dating in November 2005.  The veteran 
testified at his December 2006 video conference hearing that 
he has received medical treatment for his hepatitis C 
subsequent to November 2005; consequently, all VA treatment 
records dating from November 2005, onward, should also be 
obtained.  

A VA examination was conducted in June 2005.  Subsequent to 
that exam, the veteran reported that he was "becoming 
physically ill' due to an "increased viral load", and he 
had to go back on Interferon.  See December 2006 statement 
and video conference hearing transcript.  The Board 
interprets these statements as an indication that the 
veteran's symptoms of hepatitis C may have worsened since the 
last examination; consequently, a contemporaneous and 
thorough VA examination is required to determine the severity 
of the veteran's hepatitis C.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Request all Hamilton and Von Phomakay 
treatment records dating from May 2005, 
forward.  Request VA treatment records 
dating from November 2005, forward

2.  Schedule the veteran for an 
examination to determine the current 
severity of his hepatitis C.  The 
examiner is requested to opine as to 
whether the veteran has "incapacitating 
episodes," and, if so, the examiner is 
requested to opine as to how much time is 
lost to "incapacitating episodes" 
during a 12-month period.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  

3.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
increased rating claim may now be 
granted.  The decision should be made on 
the merits of the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




